Name: 96/426/EC: Commission Decision of 28 June 1996 amending Decision 96/293/EC concerning certain protective measures with regard to fishery products originating in Mauritania (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  fisheries;  international trade;  Africa
 Date Published: 1996-07-13

 Avis juridique important|31996D042696/426/EC: Commission Decision of 28 June 1996 amending Decision 96/293/EC concerning certain protective measures with regard to fishery products originating in Mauritania (Text with EEA relevance) Official Journal L 175 , 13/07/1996 P. 0033 - 0033COMMISSION DECISION of 28 June 1996 amending Decision 96/293/EC concerning certain protective measures with regard to fishery products originating in Mauritania (Text with EEA relevance) (96/426/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/675/EEC, of 10 December 1990, laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 19 thereof,Whereas the knowledge of serious defects as regard hygiene and control of fishery products in Mauritania led the Commission to adopt Decision 96/293/EC (2), in order to suspend the import of such products originating in Mauritania;Whereas a mission of experts of the Commission went recently to Mauritania to evaluate the measures taken by the authorities of Mauritania; whereas according to the observations of these experts, it is necessary to maintain the protection measures with regard to bivalve molluscs, echinoderms, tunicates and marine gastropods in any form whatsoever;Whereas it is necessary to amend Decision 96/239/EC accordingly;Whereas the measures provided for by this Decision are in conformity with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Article 1 of Decision 96/293/EC is replaced by the following:'Article 1Member States shall prohibit the import of bivalve molluscs, echinoderms, tunicates and marine gastropods in whatever form originating in Mauritania.`Article 2 Member States shall amend the measures that they apply to imports to comply with this Decision. They shall inform the Commission thereof.Article 3 This Decision is addressed to the Member States.Done at Brussels, 28 June 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 373, 31. 12. 1990, p. 1.(2) OJ No L 111, 4. 5. 1996, p. 22.